Citation Nr: 0722503	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  05-23 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Courtney L. Leyes, Intern
INTRODUCTION

The appellant is a veteran who served on active duty from 
September 1959 to September 1963.  These matters are before 
the Board of Veterans' Appeals (Board) on appeal from a 
September 2004 rating decision of the St. Petersburg, Florida 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
April 2007, a Travel Board hearing was held before the 
undersigned.  A transcript of the hearing is of record.  At 
the hearing, the veteran submitted additional evidence with a 
waiver of RO initial review.

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if further 
action on his part is required.


FINDING OF FACT

Tinnitus was not manifested in service, and any current 
tinnitus is not shown to be related to service or to any 
acoustic trauma therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. § 1131 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.303 (2006).









REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A June 2004 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  He has had ample opportunity to respond/ supplement 
the record, and is not prejudiced by any technical notice 
deficiency (including in timing) that may have occurred 
earlier in the process.   Additionally, in compliance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), a 
March 2006 letter informed the veteran of disability rating 
and effective date criteria.   

The veteran's pertinent treatment records have been secured.  
The RO arranged for an audiological evaluation in August 
2004.  He has not identified any pertinent evidence that 
remains outstanding.  Thus, VA's duty to assist is also met.  
Accordingly, the Board will address the merits of this claim. 

B.  Factual Background

The veteran's DD Form 214 shows the veteran's military 
occupational specialty was aircraft mechanic.  The veteran's 
service medical records (SMRs) are negative for complaints, 
findings, treatment, or diagnosis relating to tinnitus.  On 
July 1963 separation examination, the veteran's ears were 
found to be normal.

On August 2004 VA examination, the veteran reported that he 
had intermittent buzzing in both ears; he could not recall 
its exact onset, but he had been experiencing it for years.  
After reviewing the veteran's claims file, the examiner 
concluded that the veteran's tinnitus was "not as least as 
likely as not" related to his military service because there 
was no documentation of it in his SMRs and it had been more 
than 40 years since he was on active duty.

In his November 2004 notice of disagreement, the veteran 
attributed tinnitus to when he was a jet engine mechanic in 
service.  As a jet engine mechanic, he was frequently exposed 
to extreme noise.  As a result of this constant exposure, the 
veteran was placed in a hearing conservation program.  The 
veteran further stated that he worked postservice in a very 
quiet office environment.

At the April 2007 Travel Board hearing, the veteran testified 
that he first started noticing tinnitus toward the end of his 
tour; ringing and headaches were very frequent and prominent.  
He now experiences constant ringing.

C.  Legal Criteria and Analysis

Service connection may be established for disability due to 
disease or injury that was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131.  In order to establish 
service connection for a claimed disability, there must be: 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, law evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and an evaluation of its 
credibility and probative value.  Baldwin v. West, 13 Vet. 
App. 1 (1999); 38 C.F.R. § 3.303(a).

Even though it can be conceded that the veteran was exposed 
to airplane noise trauma in service as an aircraft mechanic, 
there is no competent evidence that relates his current 
tinnitus to noise exposure in service (or otherwise to 
service) or suggests such a relationship.  The August 2004 VA 
examiner opined that the veteran's tinnitus is "not at least 
as likely as not" related to his military service.  This is 
the only competent (medical) evidence of record addressing 
the matter of a nexus between the veteran's tinnitus and 
service (and specifically noise exposure therein).  While the 
veteran may believe that there is a nexus, because he is a 
layperson, his opinion is not competent medical evidence.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Since the VA examiner's opinion is against a finding of a 
nexus between the veteran's service and his tinnitus, and 
there is no competent evidence to the contrary, the 
preponderance of the evidence is against the claim, and it 
must be denied.


ORDER

Service connection for tinnitus is denied.


REMAND

As noted above in the decision portion of this case, it can 
be conceded that the veteran was exposed to noise trauma in 
service as an aircraft mechanic.  On August 2004 VA 
examination, the examiner found that the veteran had 
bilateral hearing loss by VA standards.  He opined that the 
veteran's hearing loss was "more likely due to presbycusis 
and/or some other etiology."  

The veteran submitted a private medical letter from T.H., 
M.D. written in September 2005.  Although T.H. ultimately 
concluded that the veteran's bilateral hearing loss "is as 
likely as not a result of exposure to a high noise 
environment while on active duty with the United States Air 
Force", the opinion has limited probative value since there 
is no evidence that the examiner thoroughly reviewed the 
veteran's claims file and he did not provide a rationale for 
his opinion.  The United States Court of Appeals for Veterans 
Claims (Court) recently held that "a mere conclusion by a 
medical doctor is insufficient to allow the Board to make an 
informed decision as to what weight to assign the doctor's 
opinion."  See Stefl v. Nicholson, 21 Vet. App. 120, 123 
(2007); see also Miller v. West, 11 Vet. App. 345, 348 
(1998).

Additionally, March 2002 to April 2007 records from the VA 
have been associated with the claims file, but the veteran 
indicated in both an April 2005 letter and at the April 2007 
Travel Board hearing that there may be records from Dr. R.S., 
of Titusville from 2002; the veteran alleged that he was 
initially referred to this doctor by the VA for his hearing 
aids.  These records have not been associated with the claims 
file and as they may contain information pertinent to the 
veteran's claim, they must be secured.

Accordingly, the case is REMANDED for the following:

1.	Ask the veteran to complete and sign a 
release form in order to secure the 
records from Dr. R.S. of Titusville.  
If any records sought are unavailable, 
the extent of the search for the 
records, and the reason for their 
unavailability should be noted for the 
record.

2.	After the additional records are 
obtained, arrange for the August 2004 
VA examiner (or other appropriate 
specialist if this individual is no 
longer available) to conduct a claims 
file review and render a nexus opinion 
to determine the likely etiology of the 
veteran's hearing loss, specifically 
whether it is at least as likely as not 
(50 percent or better probability) that 
any such hearing loss is related to his 
military service.  The examiner should 
explain the rationale for all opinions 
given, and should specifically comment 
on the opinions already of record.

3.	Re-adjudicate the claim.  If it remains 
denied, issue an appropriate 
supplemental statement of the case and 
give the veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, 
if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
M. Sabulsky
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


